04



Order entered October 22, 2012




                                              In The
                                    Court of Ztppeaffs
                          jfiftb 313ititritt of Trexao at Rialiati
                                      No. 05-12-01099-CV

                             RAYMUNDO RICO, JR., Appellant

                                                V.

      L-3 COMMUNICATIONS CORPORATION AND MEGAN RIDGE, Appellees

                           On Appeal from the 354th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 73537

                                            ORDER

       The Court has before it appellant's October 18, 2012 second motion to extend the

deadline to file appellant's brief. The Court GRANTS the motion and ORDERS that the brief

tendered by appellant on October 18, 2012 be timely filed as of today's date.



                                                     MOLLY
                                                                   Pia% c:4-
                                                                   NCIS
                                                     JUSTICE